Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hesman Tall appeals the district court’s order dismissing his civil action alleging wrongful termination. We have reviewed the record and find no reversible error. Accordingly, we deny Tall leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Tall v. MV Transp., No. 12-417, 2012 WL 4480720 (D.Md. Sept. 27, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.